     Case 2:20-cv-00437 Document 17 Filed 03/16/21 Page 1 of 2 PageID #: 768




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


JOHNNIE L. JONES,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:20-cv-00437

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       By Standing Order (Document 3) entered on June 30, 2020, this action was referred to the

Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On February 23, 2021, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 16) wherein it is recommended that this Court deny the Plaintiff’s

Motion for Judgment on the Pleadings (Document 13), grant the Defendant’s Brief in Support of

Defendant’s Decision (Document 15), affirm the final decision of the Commissioner, and dismiss

this action from the Court’s docket. Objections to the Magistrate Judge’s Proposed Findings and

Recommendation were due by March 9, 2021.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the


                                               1
    Case 2:20-cv-00437 Document 17 Filed 03/16/21 Page 2 of 2 PageID #: 769




factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149-

50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (holding that districts courts

may adopt proposed findings and recommendations without explanation in the absence of

objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Motion for Judgment on the Pleadings

(Document 13) be DENIED, the Defendant’s Brief in Support of Defendant’s Decision (Document

15) be GRANTED, the final decision of the Commissioner be AFFIRMED, and this action be

DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Aboulhosn, counsel of record, and any unrepresented party.

                                              ENTER:         March 16, 2021




                                                 2
